DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 4/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, “the side-mounted channel” lacks antecedent basis. It is treated as “the side-loading channel”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abramowitz (US 6,174,281).
Regarding claim 1, Abramowitz discloses a laryngeal access system, comprising: a laryngeal blade 4 with a proximal portion and a distal portion (fig 4); wherein the laryngeal blade ha a hollow interior 16/18 defined by a circumferential wall extending from the proximal portion to the distal portion of the blade (fig 5), and wherein the laryngeal blade has a side-loading channel passing through the circumferential wall from a proximal end of the blade to a distal end of the blade such that an object can pass through the circumferential wall via the side-loading channel into the hollow interior of the blade defined by the circumferential wall (fig 5, where there is no wall present between 16/18); an articulating member 46/46’ provided at the distal portion of the blade (fig 4); and an actuator (either of 48/56) provided at the proximal portion of the blade and coupled to the articulating member, wherein the actuator moves the articulating member from a first position, in which the articulating member has a first longitudinal axis, to a second position, in which the articulating member extends at an angle relative to the first longitudinal axis (Col.4 ll 1-7).  
Regarding claim 2, wherein the actuator is capable of moving the articulating member from the first position to the second position in response to application of pressure (Col.4 ll 6-14).
Regarding claim 3, wherein the actuator is capable of moving the articulating member in response to linear displacement of the actuator (figs 1 and 2).
Regarding claim 4, wherein the actuator is capable of moving the articulating member in response to rotational movement of the actuator (figs 1 and 2).  
Regarding claim 5, wherein the actuator 56 is coupled to the articulating member 46’ via a wire 48.  
Regarding claim 10, wherein a portion of the laryngeal blade proximal to the distal end of the blade is substantially flexible such that it bends when the articulating member is moved to a second position (figs 1 and 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramowitz (US 6,174,281) in view of Gunday et al (US 2014/0275778).
Regarding claims 6-9, while Abramowitz substantially discloses the invention as claimed, it does not disclose further comprising an imaging device movably disposed in the inner channel, nor wherein said imaging device comprises a CMOS sensor or a CCD sensor. Gunday discloses an imaging device 26 movably disposed in the inner channel (figs 6a vs 7), and wherein said imaging device comprises at least one of a CMOS device and a CCD device (¶56, both are disclosed), and further wherein said imaging device comprises at least one illumination device generating light for illuminating surrounding tissue (¶57). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to include an imaging device movably disposed in the inner channel, wherein said imaging device comprises at least one of a CMOS device and a CCD device, and wherein said imaging device comprises at least one illumination device generating light for illuminating surrounding tissue as taught by Gunday to allow a user to conform proper placement.
Regarding claim 12, wherein the articulating member comprises an imaging device disposed thereon (see claims 7-9 above).  
Regarding claim 13, wherein the articulating member further comprises an illumination device positioned adjacent the imaging device (see both claims 7-9 above and illumination device 22 of Abramowitz).  
Regarding claim 14, wherein the laryngeal blade comprises at least one sensor positioned thereon (see claims 7-9 above and the camera, which is a sensor).   
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramowitz (US 6,174,281) in view of Beran (US 4,114,626).
Regarding claim 11, while Abramowitz substantially discloses the invention as claimed, it does not disclose wherein at least a portion of the laryngeal blade is substantially transparent to allow for imaging of surrounding tissue through the blade. Abramowitz discloses an illuminating bulb 22. Beran discloses an intubation set which is transparent to allow for imaging of surrounding tissue through the blade (Col.7 ll 29 and 30, fig 11). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Abramowitz such that at least a portion of the laryngeal blade is substantially transparent to allow for imaging of surrounding tissue through the blade as taught by Beran and in order to allow for light from the illuminating bulb to reach over a greater area.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramowitz (US 6,174,281) in view of Kullik (US 5,763,792).
Regarding claims 14 and 15, while Abramowitz substantially discloses the invention as claimed, it does not disclose wherein the laryngeal blade comprises at least one sensor positioned thereon, nor wherein the at least one sensor comprises at least one of a pulse oximetry sensor, a blood pressure sensor, a temperature sensor, a flow sensor and a biofilm sensor. Kullik discloses using a respiratory flow sensor to perform an accurate assessment of the respiratory flow (Col.3 ll 7-13). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Abramowitz with a flow sensor as taught by Kullik to perform an accurate assessment of the respiratory flow to allow a healthcare professional to develop an appropriate regimen. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramowitz (US 6,174,281) in view of LaBombard (US 4,817,598).
Regarding claim 16, while Abramowitz substantially discloses the invention as claimed, it does not disclose an endotracheal tube removably accommodated in the side-mounted/loading channel via the opening and having a lumen. LaBombard discloses using a removable inner cannula/endotracheal tube accommodated within an inner channel and having a lumen, so that the inner cannula may be removed is occluded by mucus or phlegm (Col.1 ll 10-18). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Abramowitz with an endotracheal tube removably accommodated in the side-loading channel via the opening and having a lumen as taught by LaBombard to allow for removal of the endotracheal tube for cleaning if it becomes occluded.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramowitz (US 6,174,281) in view of LaBombard (US 4,817,598) and Gunday et al (US 2014/0275778).
Regarding claims 17 and 18, while Abramowitz substantially discloses the invention as claimed, it does not disclose wherein the endotracheal tube comprises an inflatable balloon positioned adjacent a distal end of the endotracheal tube and a fluid source coupled to the inflatable balloon via an inflation lumen provided in the endotracheal tube. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the endotracheal tube of LaBombard to comprise an inflatable balloon positioned adjacent a distal end of the endotracheal tube and a fluid source coupled to the inflatable balloon via an inflation lumen provided in the endotracheal tube as taught by Gunday to assist in anchoring the endotracheal tube.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,588,502. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783